Citation Nr: 9916022	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-33 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the initial assignment of a 10 percent disability 
rating for chronic sinusitis, status post bilateral 
endoscopic ethmoidectomies and a left sphenoidectomy, was 
proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1967 to May 1969 and 
from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The Board notes that the veteran's request for a hearing was 
withdrawn in January 1998.  

The veteran has appealed the initial disability rating 
assigned by the RO for chronic sinusitis.  The Board 
construes from his continued disagreement an implied claim 
for an increased disability rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (an appeal from an initial 
rating is a distinct claim from a claim for an increased 
rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  This claim for an increased rating has not been 
adjudicated by the agency of original jurisdiction and is 
therefore returned to the RO for the necessary development 
and adjudication.


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the veteran filed his service connection claim 
in December 1992.  Service connection was granted and a 10 
percent rating was assigned in a November 1996 rating 
decision.  It is unclear from that decision whether, as 
required by Fenderson, the RO considered the possible 
application of staged ratings for the time period from the 
date of the claim to the date of the awarding decision and 
properly advised the veteran of the pertinent laws and 
regulations governing the appeal of an initially assigned 
disability rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether the initial 
assignment of a 10 percent disability 
rating for chronic sinusitis, status post 
bilateral endoscopic ethmoidectomies and 
a left sphenoidectomy, was proper.  The 
RO should afford the veteran 60 days in 
which to perfect his appeal and to make 
comments on specific items in the 
statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals





